Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on	5/5/2021 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 5 May 2021 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the newly claimed limitations.
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20150035981 (Otsuki et al) in view of U.S. Patent Application Publication NO. 20170076606 (Gupta et al).
Regarding claim 1, Otsuki et al discloses an apparatus for assisting a driver of a vehicle in driving the vehicle (fig. 1, fig. 10), comprising:  5 a non-transitory memory (fig. 1, item 32); storing one or more computer programs (page 4, paragraph 70); a processor (fig. 1, item 30) executing the one or more computer programs to: recognize a road sign (fig. 11, s22) from an image (fig. 11, s21) captured by a vehicle-mounted imager (fig. 1, item 12, fig. 2, item 12); detect a turning action of the vehicle, the detection of a turn at t3 in fig. 17a, indicated by a blinker and directional change (page 9, paragraph 152); notify the driver of the vehicle of road 10sign information representing the road sign recognized (fig. 11, s24, fig. 17a, item 70), and in response to the turning action of the vehicle being detected, (fig. 17a, turning action detected by t3), withhold notifying the driver of the vehicle of the road sign information representing the road sign recognized (fig. 17b, t3), within a predefined period of time, (fig. 17a, withheld within tc1 during turning action of 17a) from when the turning action of the vehicle is detected (tc1 starts when turning action is detected, marked by beginning of Tc1’s range), during the turning action the predefined period of time being a period of time in which a steering angle of the vehicle is equal to or less than a threshold, since in the range of tc1, the steering angle is less than a threshold, i.e. at t5.
Otsuki et al does not disclose expressly the detection of the turning action of the vehicle is in response to a first condition that a speed of the vehicle has decreased to below a predetermined speed and a second condition that a turn indicator has been activated being met.
Gupta et al discloses the detection of the turning action of the vehicle is in response to conditions being met (page 3, paragraph 29) a first condition that a speed of the vehicle has decreased to below a predetermined/ pre-defined speed and a second condition that a turn indicator has been activated being met (page 3, paragraph 29).
Otsuki et al and Gupta et al are combinable because they are from the same field of endeavor, i.e. managing vehicle systems during turns.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the turn signal activation and the predetermined speed to detect an activation state.
The suggestion/motivation for doing so would have been to provide a more accurate method by providing multiple conditions for detection.
Therefore, it would have been obvious to combine the method of Otsuki et al with the multiple conditions of Gupta et al to obtain the invention as specified in claim 1.
Regarding claim 8, Otsuki et al discloses a method for assisting a driver of a vehicle in driving the vehicle (fig 11), comprising: recognizing a road sign from an image (fig. 11, s22) captured by a 5vehicle-mounted imager (fig. 2, item 12, fig. 11, s21); detecting a turning action of the vehicle (fig. 17a, near t3); notifying the driver of the vehicle of road sign information representing the road sign recognized (fig. 11, s24-s32, fig. 17b, t1, t2), and in response to the turning action of the vehicle being detected at t3 in fig. 17a, withholding notifying the driver of the vehicle of the road sign information 
Regarding claim 9, Otsuki et al discloses an apparatus for assisting a driver of a vehicle in driving the 15vehicle (fig. 1, 10), comprising: a processor; a non-transitory computer-readable storage medium (fig. 1, item 32); and a set of computer-executable instructions stored on the computer-readable storage medium (page 4, paragraph 70) that cause the processor (fig. 1, item 30) to 20implement: obtaining a road sign signal representing a road sign - 27 –recognized (fig. 11, s22) from an image captured (fig. 11, s21) by a vehicle-mounted imager (fig. 2, item 12); obtaining a turning signal representing a turning action of the vehicle (fig. 11, s25); and outputting a notifying signal to a notifier for notifying the driver 5of the vehicle of the road sign represented by the road sign signal (fig. 11, s24-s32, fig. 17a, t1), wherein the processor withholds notifying the driver of the vehicle of the road sign represented by the road sign signal (fig. 17b, t3) within a predefined period of time (fig. 17a, tc1 includes tc3) from when the turning action of the vehicle is detected (fig. 17a, tc1 starts at detection of turn action), during the turning action, the predefined period of time being a period of time in which a steering angle of the vehicle is equal to or less than a threshold, i.e. at t5 of fig. 17a. Gupta et al discloses 
Regarding claim 3, Otsuki et al discloses the angle of the steering is set based on the angle view of the imager, since the angle of steering is corresponded to the direction of the vehicle and the imager (i.e. fig. 13a shows yaw is corresponded to degrees that correspond to the direction of the imager/ vehicle of fig. 2a), and therefore any angle threshold is set based on an angle of view of the vehicle-mounted imager.
Regarding claim 4, Otsuki et al discloses the steering angle of the vehicle is given by an integrated value of yaw rate detected by a yaw rate sensor (pages 9-10, paragraphs 153-154, fig. 17a).  
Regarding claim 7, Otsuki et al discloses the road sign recognized that is recognized is a speed limit sign (fig. 2b, item 72, fig. 2a, item 58).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/14/2021